NO. 07-09-0139-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  JUNE 12, 2009
                         ______________________________

                 ELIDA CASTANEDA, RAMONA CASTANEDA,
          LUPE CASTANEDA, AND ARTHUR CASTANEDA, APPELLANTS

                                           V.

                             CLARK RILEY, APPELLEE
                       _________________________________

              FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

           NO. A35668-0710; HONORABLE ROBERT W. KINKAID, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellants Elida Castaneda, Ramona Castaneda, Lupe Castaneda and Arthur

Castaneda appealed from the trial court’s order granting summary judgment in favor of

appellee Clark Riley. Appellants have filed a motion seeking voluntary dismissal of the

appeal in accordance with Rule of Appellate Procedure 42.1. Finding the motion complies

with the requirements of Rule 42.1(a)(1) and that granting the motion will not prevent any

party from seeking relief to which it would otherwise be entitled, we dismiss the appeal.
      Having disposed of the appeal at appellant’s request, we will not entertain a motion

for rehearing and our mandate will issue forthwith.




                                                      James T. Campbell
                                                           Justice




                                            2